            Case 5:21-cv-00897-EGS Document 11 Filed 05/28/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID E. TRUMP,                                  :
                                                 :
                              Plaintiff,         :          CIVIL ACTION NO. 21-897
                                                 :
       v.                                        :
                                                 :
NORTHAMPTON COUNTY SHERIFF’S                     :
OFFICE, NORTHAMPTON COUNTY,                      :
NORTHAMPTON COUNTY SHERIFF –                     :
JOHN DOE 1, and NORTHAMPTON                      :
COUNTY SHERIFF – JOHN DOE 2 a/k/a                :
NORTHAMPTON COUNTY SHERIFF –                     :
JEFFREY GREENWALT,                               :
                                                 :
                              Defendants.        :

                                    SCHEDULING ORDER


       AND NOW, this 28th day of May, 2021, after an initial pretrial conference with counsel,

it is hereby ORDERED as follows:

       1.       The parties shall complete all fact discovery by September 24, 2021;

       2.       Counsel for the plaintiff shall serve upon counsel for every other party the

information referred to in Federal Rule of Civil Procedure 26(a)(2)(B) by expert report or answer

to expert interrogatory no later than October 25, 2021. Counsel for the defendant shall serve upon

counsel for every other party the information referred to in Federal Rule of Civil Procedure

26(a)(2)(B) by expert report or answer to expert interrogatory no later than November 23, 2021.

Counsel shall serve any rebuttal reports on counsel for every other party and shall conclude expert

depositions, if any, no later than November 30, 2021;

       3.       The parties shall file any dispositive motions by December 30, 2021;

       4.       The parties shall file opposition to any dispositive motions by January 13, 2022;

       5.       The parties shall each file a pretrial memorandum by February 18, 2022;
             Case 5:21-cv-00897-EGS Document 11 Filed 05/28/21 Page 2 of 3




        6.       The parties shall file any motions in limine by February 18, 2022;

        7.       The parties shall file responses to motions in limine by February 25, 2022;

        8.       Each party shall exchange exhibits in accordance with Local Rule of Civil

Procedure 16.1(d). Each party shall also provide the court with one exhibit binder by February

25, 2022. The exhibit binder shall contain a tabbed copy of each exhibit with a schedule of

exhibits, which briefly describes each exhibit;

        9.       The parties shall agree upon and submit joint proposed points for charge and a joint

proposed verdict slip by February 25, 2022. The parties shall refer to the court’s policies and

procedures for further instruction in this regard; 1

        10.      The parties shall exchange proposed statements of fact for voir dire and questions

for voir dire prior to the pretrial conference, and the parties shall provide the court with copies of

the same at least two (2) business days prior to the pretrial conference;

        11.      The court will hold a final pretrial conference on Wednesday, March 2, 2022, at

10:00 a.m. at the Holmes Building, 101 Larry Holmes Drive, 4th Floor, Easton, Pennsylvania;

        12.      The selection of a jury shall take place on Friday, March 4, 2022, at 9:30 a.m.

Jury selection will take place at the James A. Byrne United States Courthouse, 601 Market Street,

Philadelphia, Pennsylvania, in a courtroom to be determined;

        13.      A jury trial shall commence before this court on Monday, March 7, 2022, at 9:00

a.m. at the Holmes Building, 101 Larry Holmes Drive, 4th Floor, Easton, Pennsylvania. This

order shall serve as a formal attachment for trial; and




1
 The court’s policies and procedures are available online at:
https://www.paed.uscourts.gov/documents/procedures/smtpol.pdf.
                                                     2
         Case 5:21-cv-00897-EGS Document 11 Filed 05/28/21 Page 3 of 3




       14.    This case is REFERRED to United States Magistrate Judge Marilyn Heffley for a

settlement conference. The settlement conference will be held on Thursday, July 15, 2021, at

9:30 a.m., before Magistrate Judge Heffley.



                                                  BY THE COURT:



                                                  /s/ Edward G. Smith
                                                  EDWARD G. SMITH, J.




                                              3
